UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6339


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OWERRIE DAVON BACON, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:15-cr-00401-CCE-1)


Submitted: September 2, 2021                                Decided: September 23, 2021


Before DIAZ and FLOYD, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Owerrie Davon Bacon, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Owerrie Davon Bacon, Jr., appeals the district court’s orders denying without

prejudice Bacon’s motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239, and denying reconsideration. * The district court denied

Bacon’s compassionate release motion after concluding that Bacon had not demonstrated

that he had exhausted his administrative remedies and that, even assuming he had done so,

the motion lacked merit. The district court denied Bacon’s motion for reconsideration on

the same grounds.

       On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b).   Because Bacon’s informal brief challenges only the district court’s

exhaustion ruling and does not challenge the district court’s ruling that his request for

compassionate release lacked merit, he has forfeited appellate review of the court’s orders.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s orders. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED


       *
        We conclude that the district court’s denial without prejudice of Bacon’s
compassionate release motion does not deprive us of jurisdiction. See Bing v. Brivo Sys.,
LLC, 959 F.3d 605, 610-12 (4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                             2